Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 8-11, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In light of Applicant significant amendment to the claims, an additional prior art search is required.  The results are utilized in the rejection that follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 5, 6, 8-13, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 5, 6, 8-13, 17 and 18, Applicant is claiming throughout the recently amended claims “paging discontinuous reception (DRX),” which appears not to be described in the filed specification.   The first indication of “new matter” appears in  claim 1,  line 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8-13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 5, 6, 8-13, 17 and 18, Applicant is claiming throughout the recently amended claims “paging discontinuous reception (DRX),” which appears not to be described in the specification.

Claim 5 and 13 recite the limitation "the multiple UEs” in line 2 and line 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dao et al (US PGPUB 20200045753.)



Regarding claim 1, DAO teaches performed by a Distributed Unit (DU) of a Radio Access Network (RAN) node in a wireless communication system, the method comprising: 
receiving, from a central unit (CU) of the RAN node, a message for group paging, (see para: 0006-0007, 0067-0068, 0085-0087, GC/MBS, messages associated w/r to group communication received from access node/CU-RAN,)                                     
wherein the message for group paging includes (1) information on an identity for a Multicast/Broadcast Service (MBS) and (2) information on paging Discontinuous Reception (DRX) (see para: 0006-0008, 0149, 0167, request/paging messages communicated via access node (CU-RAN) which include GC (MBS) information and paging w/r to DRX), and 
wherein the information on the identity for the MBS includes a Temporary Mobile Group Identity (TMGI) (see para: 0021, 0036, 0079-0081, GC/group communication session (MBS) includes TMGI); and 
performing a paging procedure for the MBS identified by the information on the identity for the MBS based on the information on the paging DRX (see para: 0166-0172, paging w/r GC ID (MBS identified) based on DRX Paging length/information GC session (MBS)), at the reception of the message for group paging (see para: 0169-0172, associated with received paging message w/r to GC session), 
wherein a paging message including the TMGI is transmitted to at least one wireless device in the paging procedure (see para: 0149, paging message include TMGI is communicated to UE.) 

  	Regarding claim 5, Dao disclose wherein the method further comprises:

	receiving, from at least one UE among the multiple UEs (see para: 0021, 0047,  0167), a radio resource control (RRC) message to request the MBS (see para: 0167, 0175, RRC message to request GC session (MBS session) among UEs); and forwarding the RRC message to the CU of the RAN node, wherein the RRC message includes an authentication to join the MB session (see para: 0088, 0167, 0175, 0177, 0205, 0212, RRC message includes GC session identification authorization to join session, RRC sent to access node (CU).)


Regarding claim 6, Dao further teaches wherein the information on the identity for the MBS includes an MBS Session identifier (ID) for the MBS (see Table 0006, para: 0077, session ID w/r multicast/broadcast session.) 


Regarding claim 8, Dao further teaches wherein the at least one UE is in a Radio Resource Control (RRC)-IDLE state and/or an RRC INACTIVE state (see para: 0172, UE in-active state.) 


Regarding claim 9, Dao further teaches wherein the method further comprises, receiving, from an Access and Mobility Management Function (AMF) (see para: 0064-0066), an MB Session Join Accept message via the CU of the RAN node (see Fig. 4A, 4B, 7A, 7B, abstract, para: 0016, 0063, 0065.)  


Regarding claim 10, Dao further teaches wherein the method further comprises, transmitting, to the at least one UE, the MB Session Join Confirm message  (see para: 0130, 0135, 0139, 0305, 0315, join session confirm notification.)  


    Regarding claim 12  Distributed Unit (DU) of a Radio Access Network (RAN) node in a wireless communication system comprising: a 
receive, from a central unit (CU) of the RAN node, a message for group paging (see para: 0006-0007, 0067-0068, 0085-0087, GC/MBS, messages associated w/r to group communication received from access node/CU-RAN); 
wherein the message for group paging includes (1) information on an identity for a Multicast/Broadcast Service (MBS) and (2) information on paging Discontinuous Reception (DRX) (see para: 0006-0008, 0149, 0167, request/paging messages communicated via access node (CU-RAN) which include GC (MBS) information and paging w/r to DRX), and wherein the information on the identity for the MBS includes a Temporary Mobile Group Identity (TMGI) (see para: 0021, 0036, 0079-0081, GC/group communication session (MBS) includes TMGI); and 
perform a paging procedure for the MBS identified by the information on the identity for the MBS based on the information on the paging DRX (see para: 0166-0172, paging w/r GC ID (MBS identified) based on DRX Paging length/information 


GC session (MBS)), at the reception of the message for group paging (see para: 0169-0172, associated with received paging message w/r to GC session),
wherein a paging message including the TMGI is transmitted to at least one wireless device in the paging procedure (see para: 0149, paging message include TMGI is communicated to UE.) 
Although Dao does not explicitly discuss at least one processor operatively coupled to memory and transceiver/transceivers, it is inherent that the RAN, CU (access node/gNB) include a processor/processors either directly/indirectly coupled to one or more transceivers, as well as, memory in order to execute the functions associated with the claimed method/procedures. 


Regarding claim 13, as indicated above, it is inherent to utilize processors directly/indirectly coupled with transceivers and memory embodied in communication elements such as RANs, CUs/gNB, access nodes and UEs in order to execute the functions which enables transceiver/transceivers to broadcast UE group identifier and service identifier (see Fig. 1, col. 17, line 45 thru col. 18, line 40.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (US PGPUB 20200045753) in view of Kim et al (USPGPUB 20170238280.)

Regarding claim 11, Dao fails to teach wherein the MB Session Join Confirm message is a Non-Access Stratum (NAS) message, in analogous art, Kim disclose MB Session Join Confirm message is a Non-Access Stratum (NAS) message (see Fig. para: 0011-0012, 0060.)  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to utilize MB Session Join Confirm message is a Non-Access Stratum (NAS) message as taught by Kim with the teachings of Dao for the purpose of further managing communication among multiple users.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (US PGPUB 20200045753) in view of Xiong (USPGPUB 20220225058.)

Regarding claim 17, Dao fails to teach wherein the at least one UE is in a Connection Management (CM)-IDLE state, however, Xiong disclose UE entering into a CM-IDLE state (see para: 0092.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to utilize wherein the at least one UE is in a Connection Management (CM)-IDLE state as taught by Xiong with the teachings of Dao for the purpose of further managing communication among multiple users.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (US PGPUB 20200045753) in view of Wang et al (US PGPUB 2022032291.) 
  
Regarding claim 18, Dao teaches, wherein the paging procedure is identified by information on an identity for a Multicast/Broadcast Service (MBS) (see para: 0166-0172, paging w/r GC ID (MBS identified) based on DRX Paging length/information GC session (MBS)),and performed based on information on paging Discontinuous Reception (DRX) (see para: 0166-0172, paging w/r GC ID (MBS identified) based on DRX Paging length/information GC session (MBS)), 
wherein (1) the information on the identity for the MBS (see para: 0006-0008, 0149, 0167, request/paging messages communicated via access node (CU-RAN) which include GC (MBS) information and paging w/r to DRX) and (2) the information on the paging DRX are transmitted to the DU of the RAN node from a Central Unit (CU) of the RAN node by being included in a message for group paging ) (see para: 0166-0172, paging w/r GC ID (MBS identified) based on DRX Paging length/information GC session (MBS)), and 
wherein the TMGI is included in the information on the identity for the MBS (see para: 0021, 0036, 0079-0081, GC/group communication session (MBS) includes TMGI.)  
Dao fails to teach receive, from a Distributed Unit (DU) of a Radio Access Network (RAN) node, a paging message including a Temporary Mobile Group Identity (TMGI) in a paging procedure, in analogous art, Wang teaches DU associated with a RAN communicates MBS invite/request to join session, whereby the message includes TMGI (see Fig. 3, para: 0115, 0392, 0403.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to receive, from a Distributed Unit (DU) of a Radio Access Network (RAN) node, a paging message including a Temporary Mobile Group Identity (TMGI) in a paging procedure as taught by Wang with the combined teachings of Dao and Yi for the purpose of further managing communication among multiple users.
Although Dao does not explicitly discuss at least one processor operatively coupled to memory and transceiver/transceivers, it is inherent that the RAN, CU (access node/gNB) include a processor/processors either directly/indirectly coupled to one or more transceivers, as well as, memory in order to execute the functions associated with the claimed method/procedures. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
November 25, 2022


/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467